BUSSEY, Judge,
dissenting:
I must respectfully dissent. The petitioner states in his brief, as does the State, that he never filed a direct appeal. This Court has repeatedly held that the provisions of 22 O.S.1981, § 1080 et seq. are not a substitute for direct appeal. See, Maines v. State, 597 P.2d 774 (Okl.Cr.1979). In order for the petitioner to proceed under the Post-Conviction Procedure Act, he must make a sufficient showing that he was denied a direct appeal through no fault of his own. I am of the opinion that the order appealed from should be affirmed.